DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 10/25/2021. Claim 19 was canceled before. Claim 3, 10, 12, 16-18, and 20 are canceled in this amendment. New claims 21-28 were added. Claims 1-2, 4-9, 11, 13-15, and 21-28 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Applicant argues, page 12 of the remarks, “There is no indication in Hu, however, that (i) an existing entry including invalid data in the TRB is selected, that (ii) the replica entry replaces the existing entry in the TRB, or that (iii) the original entry in the tag array is replaced by a different entry to add data to an associated cache.”
The Examiner respectfully disagrees. In what follows, the Examiner rebuffs each of the above three points made by the Applicant.
Applicant’s first point above is that there is no indication in Hu that (i) an existing entry including invalid data in the TRB is selected. Hu teaches replacing TRB entries, para 0037 of Hu. “If the TRB has free (invalid) entries, a tag replica with the set and way pointers may be directly created using a free TRB entry.” Para 0037 (emphasis added). A valid bit 236 may be added to each entry in the TRB to indicate whether the entry is a valid or invalid tag replica, para 0037. Based on this valid bit 236, Hu determines whether or not there is a free (invalid) entry in the TRB that can be replaced. Because a 
Applicant’s second point above is that there is no indication in Hu that (ii) the replica entry replaces the existing entry in the TRB. It should already be evident from the discussion above based on para 0037 of Hu that a free (invalid) entry is selected and is replaced with another TRB entry. “If the TRB has free (invalid) entries, a tag replica with the set and way pointers may be directly created using a free TRB entry.” Para 0037 (emphasis added).
Applicant’s third point above is that there is no indication in Hu that (iii) the original entry in the tag array is replaced by a different entry to add data to the associated cache. This feature of the claim requires when new data is brought into the cache, the corresponding tag entry in the claimed first CAM is updated with the tag of the new data. In Hu, when new data is brought in from memory, it is written to the data array 112, para 0026, and the tag of the data is written to the tag array 110, FIG. 1, where tag array 110 is implemented as a CAM (mapped to the claimed first CAM).
In view of the foregoing remarks, independent claims 1, 11, and 21 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 7, 9, 11, 14-15, 21, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers US 2005/0044317 (“Rivers”) in view of Hu et al. US 2014/0325138 (“Hu”).
As per independent claim 1, Rivers teaches A method (A method of managing a cache is disclosed, para 0015), comprising:
receiving a request from a host system to access a first data at a first address (At step 152, a CAMRAM cache 130 receives a load request directed to a memory location that may be in the cache 130, para 0031 and FIG. 5);
determining that a first tag associated with the first address is not found in either a first plurality of entries in a first content-addressable memory (CAM) (The I-CAM 104 is mapped to the claimed first CAM which contains i tags and associated with hollow buffer 108, para 0025 and FIG. 3. If a tag is not found in the I-CAM 104, then N-CAM 102 is searched, para 0028) or in a second plurality of entries in a second CAM (N-CAM 102 is mapped to the claimed second content-addressable memory (CAM) which contains n tag entries and associated with holding cache 106, para 0025 and FIG. 3. If the tag is not found in N-CAM 102, then a miss 116 is indicated, para 0028), wherein the first CAM and the second CAM to store a plurality of tags (The I-CAM 104 contains i tags and the N-CAM 102 contains n tags, para 0025 and FIG. 3), the plurality of tags indicating that associated data is stored in a cache (N-CAM 102 is associated with the HC (holding cache) 106 and the I-CAM 104 is associated with HB (holding buffer) 108, para 0025 and FIG. 3. A copy of a cache line being moved into the HB 108 from the HC 106 may also remain in the HC 106, para 
responsive to determining that the first tag is not found in either the first plurality of entries in the first CAM or in the second plurality of entries in the second CAM indicating that first data is not stored in the cache (Responsive to the tag not being found in either the I-CAM 104 or the N-CAM 102, a miss indication 116 is returned, para 0031 and FIG. 5), selecting a particular entry of the first plurality of entries in the first CAM (Victim block is selected, para 0031 and FIG. 5 (step 170S), for writing to memory if dirty), wherein the particular entry comprises a second tag associated with a second address (The n tags in the N-CAM 102 are each associated with corresponding blocks in the holding cache (HC) 106 and I-CAM tags being associated with corresponding blocks in holding buffer (HB) 108, para 0025 and FIG. 3. Since the victim block is in the holding cache 106, a tag is present in the N-CAM 102 associated with the victim block), and wherein the second data associated with the second address is stored in the cache (The victim block is selected from the holding cache 106, para 0031 and FIG. 5 (step 170S)).
Rivers discloses all of the claimed limitations from above, but does not explicitly teach “determining, by a processing device, whether the particular entry satisfies a condition indicating that content in the particular entry is to be stored in the second CAM and that the second data is to remain in the cache, wherein the particular entry satisfies the condition when a number of times that the particular entry has been accessed within a time period is greater than a threshold number of accesses and an amount of time since the particular entry was last accessed is less than a threshold time” and (i) selecting another entry, of the second plurality of entries in the second CAM, that includes invalid data, (ii) storing the content of the particular entry of the first plurality of entries in the first CAM to the another entry of the second plurality of entries in the second CAM to maintain the second data in the cache, and (iii) replacing the content of the particular entry in the first CAM with content associated with the first address of the first data to add the first data to the cache”.
However, in an analogous art in the same field of endeavor, Hu teaches determining, by a processing device, whether the particular entry satisfies a condition indicating that content in the particular entry is to be stored in the second CAM and that the second data is to remain in the cache (FIG. 1 illustrates a block diagram 100 of major components in a microprocessor, including processor 102, cache memory 104 where the cache memory 104 may include a tag array 110, paras 0022-0025 and FIG. 1. FIG. 2 illustrates a tag replication buffer (TRB) that can enhance the reliability of the tag array 110 in L1 data cache, paras 0028-0029 and FIG. 2. Tag array 110 may be a content addressable memory (CAM) and the TRB may be implemented as a CAM structure, paras 0031 and 0034 and FIG. 2. Responsive to a condition being met, a replica of a tag entry in the tag array 110 may be stored in the TRB, paras 0070-0071), wherein the particular entry satisfies the condition when a number of times that the particular entry has been accessed within a time period is greater than a threshold number of accesses (“An example method may include creating a tag replication buffer (TRB) in a cache tag locality (CTL), determining a frequency of access to the tag array associated with an entry of a tag array, and in and an amount of time since the particular entry was last accessed is less than a threshold time (“most recently accessed (MRA) entries may be identified and stored in the TRB”. Para 0071. MRA entries satisfies a time period that is less than a threshold time);
responsive to determining that the particular entry satisfies the condition (Responsive to the condition being met, a replica of a tag entry in the tag array 110 may be stored in the TRB, paras 0070-0071), (i) selecting another entry, of the second plurality of entries in the second CAM, that includes invalid data (A valid bit 236 may be added to each entry in the TRB to indicate whether the entry is a valid or invalid tag replica. If the TRB has free (invalid) entries, a tag replica with the set and way pointers may be directly created using a free TRB entry for the purposes of replacing the invalid entry, para 0037. Thus, an invalid entry in the TRB is selected for replacement), (ii) storing the content of the particular entry of the first plurality of entries in the first CAM to the another entry of the second plurality of entries in the second CAM to maintain the second data in the cache (Tag entries of a data cache, for example, tag entries in tag array 110 which is implemented as a CAM (mapped to the claimed first CAM), para 0031, may be duplicated in a small cache-like structure, called the tag replication buffer (TRB), where the TRB is also implemented as CAM (mapped to the claimed second CAM), para 0034, to enhance the reliability of the tag array in the data cache), and (iii) replacing the content of the particular entry in the first CAM with content associated with the first address of the first data to add the first data to the cache (When new data is brought in from memory, it is written to the data array 112, para 0026, and the tag of the data is written to the tag array 110, FIG. 1, where tag array 110 is implemented as a CAM (mapped to the claimed first CAM)).
Given the teaching of Hu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers with “determining, by a processing device, whether the particular entry satisfies a condition indicating that content in the particular entry is to be stored in the second CAM and that the second data is to remain in the cache, wherein the particular entry satisfies the condition when a number of times that the particular entry has been accessed within a time period is greater than a threshold number of accesses and an amount of time since the particular entry was last accessed is less than a threshold time” and “responsive to determining that the particular entry satisfies the condition, (i) selecting another entry, of the second plurality of entries in the second CAM, that includes invalid data, (ii) storing the content of the particular entry of the first plurality of entries in the first CAM to the another entry of the second plurality of entries in the second CAM to maintain the second data in the cache, and (iii) replacing the content of the particular entry in the first CAM with content associated with the first address of the first data to add the first data to the cache”. The motivation would be that the reliability/effectiveness of microprocessor cache performance may be further improved, para 0021 of Hu.
As per dependent claim 7, Rivers in combination with Hu discloses the method of claim 1. Rivers teaches wherein selecting the particular entry of the first plurality of entries in the first CAM comprises: determining whether the particular entry satisfies another condition associated with the particular entry being least recently used relative to other entries of the first plurality of entries (The most stale tag , i.e., with the longest time since last use in N-CAM 102, is shifted out or unloaded and a corresponding block is released in HC 106, para 0027).
As per dependent claim 9, Rivers in combination with Hu discloses the method of claim 1. Rivers teaches further comprising: responsive to determining that the second plurality of entries in the second CAM each include valid data, removing one of the second plurality of entries from the second CAM based on another condition that relates to whether the one of the second plurality of entries was least recently used (If the HB 108 is full, the HB 108 LRU entry is cast-out through the SBB 136, para 0030);
storing the content of the particular entry in the one of the second plurality of entries in the second CAM to maintain the second data in the cache (An N-CAM hit causes a copy of respective cache line to move from the HC (holding cache) 106 into a HB (holding buffer) 108 and the corresponding HB 108 entry is invalidated, para 0030).
As per claims 11 and 15, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 7. For processor and memory see para 0025 of Rivers.
As per dependent claim 14, Rivers in combination with Hu discloses the system of claim 11. Rivers teaches wherein the processing device is further to replace the content of the particular entry in the first CAM with content associated with first address of the first data to add the first data to the cache (Referring to FIG. 5, at step 166, if the tag is not found in the N-CAM 102, then at step 172, a miss indication 116 is returned and, if the CSB line 134 is occupied, its contents are passed to the HC 106, para 0031).
As per claims 21 and 26, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 7. For non-transitory computer readable medium storing computer program product, see para 0025 where memory may store a computer program product for execution by the processor. 
As per dependent claim 27, Rivers in combination with Hu discloses the method of claim 21. Rivers may not explicitly disclose, but Hu teaches wherein the operations further comprise: receiving an indication from the host system that an application is to request memory accesses; and modifying the condition based on the application (“An example method may include creating a tag replication buffer (TRB) in a cache tag locality (CTL), determining a frequency of access to the tag array associated with an entry of a tag array, and in response to the frequency of access of the entry exceeding a predefined threshold for the TRB, storing a replica of the entry of the tag array in the TRB.” Paragraph 0070. Since the threshold is predefined, it is obvious that the predefined threshold may be changed).
As per dependent claim 28, Rivers in combination with Hu discloses the method of claim 21. Rivers may not explicitly disclose, but Hu teaches wherein the operations further comprise: responsive to determining that the second plurality of entries in the second CAM each include valid data, removing one of the second plurality of entries from the second CAM based on another condition that relates to whether the one of the second plurality of entries was least recently used; and storing the content of the particular entry in the one of the second plurality of entries in the second CAM to maintain the second data in the cache (When all TRB entries are valid, a valid entry with TRB 330 may be selected based on first-in-first-out (FIFO) or similar methods for replacement, e.g., LRU, para 0037).
The same motivation that was utilized for combining Rivers and Hu as set forth in claim 21 is equally applicable to claim 28.
Claims 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers in view of Hu and in further view of Kannan et al. US 2015/0149721 (“Kannan”).
As per dependent claim 2, Rivers in combination with Hu discloses the method of claim 1. Rivers and Hu may not explicitly disclose, but in an analogous art in the same field of endeavor, Kannan teaches further comprising responsive to determining that the particular entry does not satisfy the condition, overwriting or evicting the content of the particular entry to remove the second data from the cache (If the value of the set access counter is less than the predetermined threshold, then the first cache may drop the clean victim from cache hierarchy 200 rather than write it back to the lower-level cache (block 635), para 0063 and FIG. 6).
Given the teaching of Kannan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers and Hu with “further comprising responsive to determining that the particular entry does not satisfy the condition, overwriting or evicting the content of the particular entry to remove the second data from the cache”. 
As per dependent claim 22, this claim is rejected based on arguments provided above for similar rejected dependent claim 2.
Claims 4-6, 8, 13, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rivers in view of Hu and in further view of Iyengar US 2014/0025898 (“Iyengar”). 
As per dependent claim 4, Rivers in combination with Hu discloses the method of claim 1. Rivers and Hu may not explicitly disclose, but in an analogous art in the same field of endeavor, Iyengar teaches wherein determining that the particular entry has been accessed the threshold number of times within the time period comprises: identifying a value of an indicator associated with the particular entry, wherein the indicator identifies a frequency of accesses to the particular entry within the time period; and determining that the value satisfies the threshold number of times (A threshold T1 may be maintained representing a frequency of access to an object (e.g., 5 accesses per minute). The cache replacement process 502 is aware of whether the frequency of accesses to the object from a cache reader is above or below the threshold T1, para 0088).
Given the teaching of Iyengar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers and Hu with “wherein determining that the particular entry has been accessed the threshold number of times within the time period comprises: identifying a value of an indicator associated with the particular entry, 
As per dependent claim 5, Rivers in combination with and Hu discloses the method of claim 1. Rivers and Hu may not explicitly disclose, but in analogous art in the same field of endeavor, Iyengar teaches wherein determining whether the particular entry satisfies the condition comprises: identifying a pattern of memory usage by the host system, wherein the pattern of memory usage specifies burst memory accesses by the host system within a time period (A cache reader can maintain information on access patterns, e.g., patterns of read requests, para 0088);
determining whether particular entry satisfies the condition is based on the pattern of memory usage by the host system (A threshold T1 may be maintained representing a frequency of access to an object (e.g., 5 accesses per minute). The cache replacement process 502 is aware of whether the frequency of accesses to the object from a cache reader is above or below the threshold T1, para 0088).
Given the teaching of Iyengar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers and Hu with “wherein determining whether the particular entry satisfies the condition comprises: identifying a pattern of memory usage by the host system, wherein the pattern of memory usage specifies burst memory accesses by the host system within a time period” and “determining whether particular entry satisfies the condition is based on the pattern of memory usage by the host 
As per dependent claim 6, Rivers in combination with and Hu discloses the method of claim 1. Rivers and Hu may not explicitly disclose, but in analogous art in the same field of endeavor, Iyengar teaches wherein determining whether the particular entry satisfies the condition comprises: determining that the particular entry is associated with one or more statistics related to a page of the particular entry (The cache replacement process 502 maintains statistics on how frequently objects are accessed in the cache 500, para 0072 and FIG. 5), wherein the one or more statistics comprise information related to a differential between addresses of a plurality of sectors of the page (The cache replacement process 502 can maintain unified statistics on accesses to cached objects by the cache readers 506, 508, 510, and/or by the cache writer 504, para 0121 and FIG. 8).
Given the teaching of Iyengar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers and Hu with “wherein determining whether the particular entry satisfies the condition comprises: determining that the particular entry is associated with one or more statistics related to a page of the particular entry” and “wherein the one or more statistics comprise information related to a differential between addresses of a plurality of sectors of the page”. The motivation would be that the cache replacement process is effectively addressed thereby increasing the overall performance of a computer system, para 0014 of Iyengar.
further comprising: receiving an indication from the host system that an application is to request memory accesses; and modifying the condition based on the application (A first cache reader r1 506 might be more important than other cache readers. In this case, the cache replacement process 502 would assign higher weight to accesses to an object made by the first cache reader r1 506, para 0080).
Given the teaching of Iyengar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rivers and Hu with “further comprising: receiving an indication from the host system that an application is to request memory accesses; and modifying the condition based on the application”. The motivation would be that the cache replacement process is effectively addressed thereby increasing the overall performance of a computer system, para 0014 of Iyengar.
As per dependent claim 13, this claim is rejected based on arguments provided above for similar rejected dependent claim 4.
As per dependent claims 23-25, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 4-6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132